Supreme Court of Florida
                               ____________

                               No. SC21-120
                                ____________

             IN RE: AMENDMENTS TO FLORIDA RULES OF
                 CIVIL PROCEDURE 1.280 AND 1.340.

                              October 7, 2021

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Civil Procedure. See Fla. R.

Gen. Prac. & Jud. Admin. 2.140(b)(1). We have jurisdiction. See

art. V, § 2(a), Fla. Const.

     The Florida Bar’s Civil Procedure Rules Committee

(Committee) filed a report proposing amendments to rules 1.280

(General Provisions Governing Discovery) and 1.340 (Interrogatories

to Parties). The Committee and the Board of Governors of The

Florida Bar approved the proposed amendments. The Committee

published its proposal for comment prior to filing it with the Court.

One comment was received in support of the proposed

amendments. After the Committee filed its report, the Court
published the proposal for comment, and no comments were

received.

     Having considered the proposed amendments, the Court

hereby amends Florida Rules of Civil Procedure 1.280 (General

Provisions Governing Discovery) and 1.340 (Interrogatories to

Parties) as proposed by the Committee with minor modifications.

     First, a new subdivision (i),1 titled “Form of Responses to

Written Discovery Requests,” is added to rule 1.280 to require

litigants, when responding to requests for production, written

deposition questions, interrogatories, and requests for admissions

to state the deposition question, interrogatory, or discovery request

followed by the answer, objection, or other response.

     Next, the first three sentences in subdivision (e) (Service and

Filing) of rule 1.340, which require blank spaces after each

interrogatory, are deleted. Also, in the fourth sentence, “The” is

deleted and the word “interrogatories” is given an initial capital.



      1. We renumber the Committee’s proposed new subdivision
(h) to (i) in light of In re Amendment to Florida Rule of Civil Procedure
1.280, 46 Fla. L. Weekly S241 (Fla. Aug. 26, 2021), wherein this
Court, on its own motion, added new subdivision (h) (Apex Doctrine)
to rule 1.280.

                                  -2-
These changes are for clarity since the first three sentences of the

subdivision are being removed.

     Last, we amend references to the Rules of Judicial

Administration throughout rules 1.280 and 1.340 to reflect the

updated name, the Rules of General Practice and Judicial

Administration. See In re Amends. to Fla. Rules of Jud. Admin.—

2020 Regular-Cycle Report, 310 So. 3d 374 (Fla. 2021).

     Accordingly, the Florida Rules of Civil Procedure are amended

as set forth in the appendix to this opinion. New language is

indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective

October 15, 2021, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure

Jason Paul Stearns, Chair, and Ceci Culpepper Berman, Past
Chair, Civil Procedure Rules Committee, Tampa, Florida, Joshua E.
Doyle, Executive Director, and Mikalla Andies Davis, Staff Liaison,
The Florida Bar, Tallahassee, Florida,


                                 -3-
for Petitioner




                 -4-
                               APPENDIX

RULE 1.280.      GENERAL PROVISIONS GOVERNING DISCOVERY

     (a) – (f)   [No Change]

      (g) Court Filing of Documents and Discovery. Information
obtained during discovery shall not be filed with the court until
such time as it is filed for good cause. The requirement of good
cause is satisfied only where the filing of the information is allowed
or required by another applicable rule of procedure or by court
order. All filings of discovery documents shall comply with Florida
Rule of General Practice and Judicial Administration 2.425. The
court shall have authority to impose sanctions for violation of this
rule.

     (h)   [No Change]

      (i)  Form of Responses to Written Discovery Requests.
When responding to requests for production served pursuant to
rule 1.310(b)(5), written deposition questions served pursuant to
rule 1.320, interrogatories served pursuant to rule 1.340, requests
for production or inspection served pursuant to rule 1.350,
requests for production of documents or things without deposition
served pursuant to rule 1.351, requests for admissions served
pursuant to rule 1.370, or requests for the production of
documentary evidence served pursuant to rule 1.410(c), the
responding party shall state each deposition question,
interrogatory, or discovery request in full as numbered, followed by
the answer, objection, or other response.

                         Committee Notes
     1972 – 1996 Amendment. [No Change]

     2011 Amendment. Subdivision (f) is added to ensure that
information obtained during discovery is not filed with the court
unless there is good cause for the documents to be filed, and that
information obtained during discovery that includes certain private
information shall not be filed with the court unless the private

                                 -5-
information is redacted as required by Florida Rule of General
Practice and Judicial Administration 2.425.

     2012 Amendment. [No Change]

                        Court Commentary
                               [No Change]

RULE 1.340.      INTERROGATORIES TO PARTIES

     (a) – (d)   [No Change]

      (e) Service and Filing. Interrogatories must be arranged so
that a blank space is provided after each separately numbered
interrogatory. The space must be reasonably sufficient to enable the
answering party to insert the answer within the space. If sufficient
space is not provided, the answering party may attach additional
documents with answers and refer to them in the space provided in
the interrogatories. The iInterrogatories must be served on the party
to whom the interrogatories are directed and copies must be served
on all other parties. A certificate of service of the interrogatories
must be filed, giving the date of service and the name of the party to
whom they were directed. The answers to the interrogatories must
be served on the party originally propounding the interrogatories
and a copy must be served on all other parties by the answering
party. The original or any copy of the answers to interrogatories
may be filed in compliance with Florida Rule of General Practice
and Judicial Administration 2.425 and rule 1.280(g) by any party
when the court should consider the answers to interrogatories in
determining any matter pending before the court. The court may
order a copy of the answers to interrogatories filed at any time when
the court determines that examination of the answers to
interrogatories is necessary to determine any matter pending before
the court.

                         Committee Notes
     1972 – 1988 Amendment. [No Change]


                                  -6-
     2011 Amendment. A reference to Florida Rule of General
Practice and Judicial Administration 2.425 and rule 1.280(f) is
added to require persons filing discovery materials with the court to
make sure that good cause exists prior to filing discovery materials
and that certain specific personal information is redacted.

     2012 Amendments. [No Change]

                        Court Commentary
                            [No Change]




                                -7-